DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US Pub. 2015/0040832 A1) in view of Beecher (US Pub. 2007/0125306 A1) and Triener (US Pub. 2012/0299731 A1).
Regarding claim 1, Klein discloses a pet feeding and hydrating apparatus comprising: 
a primary base (Fig. 1B, housing 10), said primary base equipped with a first cavity and a second cavity, said first cavity and said second cavity present on a top of said primary base (Fig. 1B, compartments 21 and 23 are inserted into housing 10); 
a first pet bowl, said first pet bowl removably disposed within said first cavity; a second pet bowl, said second pet bowl removably disposed (Abstract, lines 3-4: “The housing includes a removable liner that forms an interior surface having one or more feeding compartments”) within said second cavity (Fig. 1B, two compartments 21 and 23); 
wherein said first pet bowl and said second pet bowl are composed of stainless steel (Pg. 2, [0026], lines 1-4: “In one embodiment, the compartments 21 and 23 are formed by an insert 20 using material similar to that used to form the housing 10. For example, stainless steel, or any of a variety of plastics may be used to form the insert 20”);
and wherein said primary base ensures said first bowl and said second bowl remain stationary when said primary base is affixed to said secondary base (Fig. 1B, housing 10 fixes the compartments in place because they have complimentary dimensions). 
However, Klein does not disclose as taught by Beecher, a secondary base, said secondary base configured to removably mount to a bottom of said primary base (Fig. 4, power source 39 has a removable cover disposed on the bottom of base 24); 
wherein said primary base is wider than said secondary base (Fig. 4B, battery compartment cover is contained within base 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet feeding and hydrating apparatus of Klein to include the secondary base of Beecher because the apparatus of Klein has the option of being battery powered and the underside of the apparatus is a logical location for the battery compartment.
Klein as modified by Beecher does not disclose as taught by Triener, at least one mount, said at least one mount of said secondary base secures said bottom of said secondary base to a ground or floor (Pg. 6, [0049]: “In some variants, the container 204 is secured to the scale 206 via any of the variety of appropriate attachment mechanisms, including, for example, an anti-slip surface, a mechanical latch, a tongue and groove configuration, an adhesive, locking, wedging, suction, fastening such as a hook-and-loop fastener (also known under a brand name Velcro), etc., in order to prevent container movements relative to the scale, particularly when the animal is in contact with the container”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet feeding and hydrating apparatus of Klein as modified by Beecher to locate at least one mount disposed in communication with a bottom of said secondary base so that the type of mount can be interchanged more easily.
Regarding claim 3, Klein as modified by Beecher and Triener discloses the claimed invention in addition to at least one mount is at least one suction cup (Pg. 6, [0049]: “In some variants, the container 204 is secured to the scale 206 via any of the variety of appropriate attachment mechanisms, including, for example, an anti-slip surface, a mechanical latch, a tongue and groove configuration, an adhesive, locking, wedging, suction, fastening such as a hook-and-loop fastener ( also known under a brand name Velcro), etc., in order to prevent container movements relative to the scale, particularly when the animal is in contact with the container”).
Regarding claim 4, Klein as modified by Beecher and Triener discloses the claimed invention in addition to at least one mount is a hook and loop fastener (Pg. 6, [0049]: “In some variants, the container 204 is secured to the scale 206 via any of the variety of appropriate attachment mechanisms, including, for example, an anti-slip surface, a mechanical latch, a tongue and groove configuration, an adhesive, locking, wedging, suction, fastening such as a hook-and-loop fastener ( also known under a brand name Velcro), etc., in order to prevent container movements relative to the scale, particularly when the animal is in contact with the container”).

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US Pub. 2015/0040832 A1) in view of Beecher (US Pub. 2007/0125306 A1) and Triener (US Pub. 2012/0299731 A1), and further in view of Behunin (US Pub. 2006/0249089 A1).
Regarding claim 2, Klein as modified by Beecher and Triener discloses the claimed invention except for as taught by Behunin, at least one mount is at least one ground spike (Abstract, lines 1-5: “A spill-proof pet dish has a rigid mounting shaft with one of several height adjustable attaching means. A threaded lag bolt end of the shaft attaches to a flat support surface, such as a floor, deck, or patio. A corkscrew device at the end of the shaft for outdoor use screws into the ground”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pet feeding and hydrating apparatus of Klein as modified by Beecher and Triener to include instead the ground spike of Behunin for outdoor use.
Regarding claim 5, Klein as modified by Beecher and Triener discloses the claimed invention except for as taught by Behunin, said at least one ground spike may be exchanged for at least one suction cup for mounting said secondary base indoors on a flat surface (Triener teaches the use of suction cups).
Regarding claim 6, Klein as modified by Beecher and Triener discloses the claimed invention except for as taught by Behunin, at least one suction cup may be exchanged for at least one spike for mounting said secondary base outdoors on the ground (Triener teaches that the fastening means could be chosen from a multitude of methods. It is conceivable that the suction cup could be exchanged for a spike). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642